Citation Nr: 1432727	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine in excess of 10 percent for the period prior to December 28, 2011, (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30); and 40 percent from, to include consideration of a separate rating for a low back scar.

2.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss disability. 

3.  Entitlement to a separate rating(s) for neurological manifestations other than lower extremity peripheral neuropathy (claimed as urinary frequency and erectile dysfunction) as secondary to the service-connected degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to June 1980 and from December 1987 to August 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in pertinent part, continued 10 percent and noncompensable disability ratings assigned to the service-connected low back and bilateral hearing loss disabilities, respectively.  The Veteran appealed the RO's December 2008 rating action to the Board.  Jurisdiction of the appeal currently resides with the Detroit, Michigan RO.  

By an October 2012 rating action, the RO assigned a temporary evaluation of 100 percent to the service-connected low back disability, based on surgical or other treatment necessitating convalescence, effective January 4, 2011.  Thereafter, a 10 percent evaluation was assigned to the service-connected low back disability from March 1, 2011, and a 40 percent evaluation was assigned from December 28, 2011.  In view of the foregoing actions, the Board has framed the increased rating claim with respect to the low back as that reflected on the title page.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file. 

In December 2011, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.

As noted in the Introduction section of the Board's December 2011 remand, the issues of entitlement to a cervical spine disorder and undiagnosed disabilities as a result of service in Southwest Asia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.

The issue of entitlement to a separate evaluation(s) for neurological manifestations (claimed as urinary frequency and erectile dysfunction) as secondary to the service-connected degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to December 28, 2011 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30), the service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine, at the most, to 65 degrees; combined range of thoracolumbar spine motion to 170 degrees; and evidence of muscle spasms and guarding on the right that were not severe enough to result in an abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no evidence of intervertebral disc syndrome with incapacitating episodes.  Separate ratings for left and right lower extremity radiculopathy were awarded for this period.

2.  For the period from December 28, 2011 to the present, the service-connected lumbar spine disability has been manifested by subjective complaints of severe low back pain and objective evidence of forward flexion to 20 degrees; unfavorable ankylosis of the entire thoracolumbar sine and intervertebral disc syndrome with incapacitating episodes have not been demonstrated.  Separate ratings for left and right lower leg radiculopathy have been awarded for this period.

3.  For the period from December 28, 2011 to the present, the clinical evidence of record shows that the Veteran has a low back scar that is non-tender; stable; is not greater than 39 square centimeters (6 square inches); and, has not resulted in any limitation of motion of the low back.

4.  For the entire appeal, the evidence shows no worse than Level I hearing in the right and left ears.


CONCLUSIONS OF LAW

1.  For the period prior to December 28, 2011 (excluding the period when the Veteran was assigned a total 100 percent rating), the criteria for a disability rating in excess of 10 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).

2.  For the period from December 28, 2011, the criteria for a disability rating in excess of 40 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2013).

3.  For the period from December 28, 2011 to the present, the criteria for a separate 10 percent rating for a low back scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7801-7805 (2007).

4.  The criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issues on appeal decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

By an August 2008 pre-adjudication letter, the RO informed the Veteran of information and evidence necessary to substantiate the increased rating claims on appeal, information and evidence that VA would seek to obtain, information and evidence that the Veteran was expected to provide, and information regarding the process by which disability ratings and effective dates are established.  The Board finds that the notice requirements have been fulfilled, and that no further notice is necessary.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has also fulfilled its duty to assist the Veteran.  Service treatment records (STRs) and post-service VA treatment and private examination reports have been associated with the claims files, to include VA treatment reports, dated from December 2010 to January 2012, that have been uploaded to the Veterans Virtual VA electronic claims file.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.

Pursuant to the Board's December 2011 remand directives, VA examined the Veteran to determine the current (then) severity of his lumbar spine degenerative joint disease and bilateral hearing loss disability in December 2011 and January 2012, respectively.  Copies of these VA examination reports are contained in the claims files.  The VA examiners recorded the Veteran's subjective complaints and identified the nature and severity of their respective disabilities (i.e., low back disability and bilateral hearing loss disability)  The findings contained in these examination reports are adequate for VA adjudication purposes under the appropriate regulatory criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Recognition is given to the fact that the above-cited VA examinations addressing  the current (then) severity of the service-connected disabilities on appeal are now over two (2) years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since these VA examinations, and he has not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Finally, some discussion of the Veteran's November 2010 hearing before the undersigned is warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  

During the November 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal (increased rating claims).  During the hearing, the undersigned solicited information regarding the current manifestations of the service-connected low back and bilateral hearing loss disabilities and treatment therefor.  Therefore, not only were the above-cited issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited claim in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the increased rating claims based on the current record. 

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the issues decided herein. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the issues on appeal. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000).

II. Laws and Regulations

Increased Rating-general criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the evaluation claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Orthopedic-rating criteria

When evaluating musculoskeletal disabilities based on limitation of motion, such as the Veteran' service-connected low back disability, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45. Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

(i) Low Back Disability

The Veteran seeks a disability rating in excess of 10 percent for his service-connected low back disability for the period prior to December 28, 2011 and a 40 percent rating therefrom.  After a brief discussion of the laws and regulations pertaining to spine disabilities, the Board will analyze each period separately. 

The Veteran's thoracolumbar spine disability is rated at 10 percent disabling for the period prior to December 28, 2011, and 40 percent therefrom pursuant to Diagnostic Codes 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

A 10 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Period prior to December 28, 2011

The Veteran seeks a disability rating in excess of 10 percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 10 percent for the period prior to December 28, 2011 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30) under the General Ratings Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

As noted above, in order to warrant a 20 percent rating for the service-connected lumbar spine disability for the prescribed period, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated by the evidence of record for the prescribed period.  

During the period prior to December 28, 2011, forward flexion of the Veteran's lumbar spine was limited, at most, to 65 degrees (October 2009 VA spine examination report) and combined range of motion of the thoracolumbar spine was to 170 degrees as noted during the August 2008 and October 2009 VA spine examination reports.  (See August 2008 and October 2009 VA spine and neurological examination reports).  While these same examination reports disclosed that the Veteran had muscles spasms (August 2008) and guarding (October 2009) on the right and localized tenderness, bilaterally (October 2009), the VA examiners noted that these abnormalities were not severe enough to have resulted in an abnormal gait (i.e., the Veteran walked with an antalgic gait in October 2009) or any abnormal spinal contour.  (See August 2008 and October 2009 VA spine and neurological examination reports, respectively).    

In addition, aside from complaints of low back pain at the above-cited VA examinations, the Veteran did not report, nor does the objective evidence of record disclose, that he had any incapacitating episodes as a result of his service-connected low back disability during the prescribed period.  Thus, the Board finds that an initial disability rating in excess of 10 percent for the low back disability is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the period prior to December 28, 2011. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  By a January 2010 rating action, the RO granted service connection for right and left leg radiculopathy; separate noncompensable disability ratings were assigned to each lower extremity, effective August 21, 2009.  (See January 2010 rating action).  He did not appeal this decision; i.e., the noncompensable ratings that were assigned.  By an October 2012 rating action, the RO assigned separate 10 percent disability ratings to the service-connected right and left leg radiculopathy, effective July 14, 2008--the date VA received the Veteran's claim for increased compensation for his service-connected low back disability.  (See October 2012 rating action uploaded to the Veteran's Virtual VA electronic claims file).  The Board notes that an October 2009 VA spine examination report explicitly notes a history of urinary frequency at a daytime interval of two to three hours, nocturia of two (2) voidings at night and erectile dysfunction.  When the examiner was asked if the etiology of the above-cited bladder impairments and erectile dysfunction were unrelated to his spine disability, he wrote in "No."  These neurological manifestations are addressed in the remand section below. 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the prescribed periods. During the August 2008 and October 2009 VA examinations, the Veteran complained of increased low back pain.  During the October 2009 VA spine examination, the Veteran related that his low back pain ranged from a four (4) to a five (5) out of 10, with 10 being the highest degree of severity.  He reported that with flare-ups, his low back pain increased to an eight (8) out of 10.  The Veteran related that on some days, it took him two (2) to three (3) hours to move around because of his low back pain and stiffness.  Such was considered in assigning the 10 percent rating.  The General Rating Formula specifically provides that the ratings thereunder are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  However, this same examination report revealed no muscle atrophy, spams or weakness.  There was also no evidence of muscle atrophy or weakness at the August 2008 VA spine examination.  While the Veteran demonstrated objective evidence of pain and additional limitation of motion of the thoracolumbar spine after three repetitions of range of motion, forward flexion was still to 60 degrees at the October 2009 VA examination.  While the October 2009 VA examiner determined that the Veteran was unable to perform chores and engage in sports, he was still able to perform daily activities of living, albeit with some severe limitations.  In addition, a March 2011 VA treatment report uploaded to the Veteran's Virtual VA electronic claims file reflects that his low back symptoms had improved after he underwent low back surgery in January 2011.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an initial 20 percent evaluation for the service-connected low back disability for the period prior to December 28, 2011.  Deluca, supra.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Despite low back pain, the Veteran demonstrated 70 and 65 degrees of forward flexion of the thoracolumbar spine at the August 2008 and October 2009 VA spine examinations, respectively.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the above evidence does not support an increased 20 percent evaluation for the service-connected low back disability during the period prior to December 28, 2011.

Period from December 28, 2011

The Veteran seeks a disability rating in excess of 40 percent for the service-connected low back disability during this period.  The Board finds that the preponderance of the evidence of record is against a rating excess of 40 percent for the period from December 28, 2011 to the present under the General Rating Formula and the criteria for evaluating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Board finds that for the period from December 28, 2011 to the present, an increased disability rating in excess of 40 percent for the service-connected low back disability is not warranted under the General Rating Formula.  As noted above, to warrant a 50 percent rating under the General Rating Formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  This has not been met in this case. At the December 2011 VA examination, the examiner specifically noted that there was no evidence of any ankylosis.  Thus, the assignment of a higher 50 percent rating is not warranted for service-connected low back disability for the period from December 28, 2011, to the present. 

In addition, aside from complaints of low back pain at the above-cited VA examination, the Veteran did not report, nor does the objective evidence of record disclose, that he had any incapacitating episodes as a result of his service-connected low back disability during the prescribed period.  The December 2011 VA examiner specifically indicated that the Veteran did not have intervertebral disc syndrome with incapacitating episodes of the thoracolumbar spine.  (See December 2011 VA examination report, at page (pg.). 7)).  Thus, the Board finds that an initial disability rating in excess of 40 percent for the low back disability for the period from December 28, 2011 to the present is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the prescribed period. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders for the prescribed period.  As noted in the preceding section, the RO granted service connection for right and left leg radiculopathy; separate 10 percent disability ratings have been assigned from July 14, 2008 (the date the RO received the Veteran's claim for increased disability compensation for the service-connected low back disability) to the service-connected right and left leg radiculopathy.  (See October 2012 rating action.)  The issue of entitlement to a separate rating(s) for bladder impairment and erectile dysfunction is the subject of a remand at the end of this decision.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the period from December 28, 2011 to the present.  The Board observes that the Veteran complained of low back pain and leg weakness, despite having undergone low back surgery in January 2011.  The Board finds the Veteran's descriptions of his own spine symptomatology both competent and credible.  Forward flexion of the Veteran's lumbar spine was limited to 20 degrees at a December 2011 VA spine examination, even after repetitive-use testing with three (3) repetitions.  (See December 2011 VA spine examination, at (pg.) 3).  Although the December 2011 VA examiner determined that after repetitive use, the Veteran's low back disability resulted in less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing, it did not cause such additional limitation of motion of the spine so as to have resulted in unfavorable ankylosis of the entire thoracolumbar spine, as is required for the assignment of the next highest disability rating [50 percent] under the General Rating Formula.  Thus, while it is clear that the Veteran experiences function loss due to his low back pain, weakness and stiffness, such loss does not more closely approximate the criteria contemplated by the assignment of a higher disability rating [50 percent] under 38 C.F.R. §§ 4.40 and 4.45. 

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Despite low back pain, the Veteran demonstrated 20 degrees of forward flexion of the thoracolumbar spine at the December 2011 VA examination even with repetitive range of motion testing times three (3).  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 50 percent evaluation for the service-connected low back disability during the period from December 28, 2011.

Scar Criteria

The Board has considered the applicability of separate ratings in addition to the present rating.  During the December 2011 VA spine examination, the examiner noted that the Veteran had a low back scar that was secondary to surgery for the service-connected low back disability.  (See December 2011 VA spine examination report at pg. 9).  The Board may consider whether a separate rating is warranted under the criteria for rating scars.  The Board acknowledges that the Veteran may be entitled to ratings under scar codes, as long as there is no overlapping of symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury). 

In this case, and as will be explained in more detail below, the preponderance of the evidence of record is against a separate compensable rating for a low back scar for the period from December 28, 2011 to the present. 

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria. Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003. 
However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim for an increased disability compensation for his low back disability was received by the RO prior to October 23, 2008, i.e., on July 15, 2008, the revised criteria after October 23, 2008 are not for application in this case without request for review by the Veteran, but in no case will an award using the revised criteria be effective prior to October 2008. 

A scar not involving the head, face, or neck, such as here, can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that caused limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1) Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part.  Note (2) A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804 a 10 percent rating is warranted for a scar that is painful on examination.  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Note (2) A deep scar is one associated with underlying soft tissue damage. 

The Board finds that a separate 10 percent rating for a low back scar pursuant to Diagnostic Code 7804 for the period from December 28, 2011 is not warranted.  The  December 2011 VA examiner noted that the Veteran had a non-tender, stable low back scar that was not greater than 39 square centimeters on examination.  Thus, the Board finds that the preponderance of the evidence of record is against  a separate 10 percent rating for a low back scar under Diagnostic Codes 7801-7804 is not warranted for the period from December 28, 2011 to the present.  38 C.F.R. § 4,118, Diagnostic Codes 7801-7804 (2007). 

The Board notes that Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, there is no evidence that the low back scar produces any limitation of motion of the lumbar spine.  Thus, the preponderance of the evidence of record is against a separate 10 percent rating for a low back scar under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

(ii) Hearing Loss Disability

The Veteran seeks an increased (compensable) disability rating for his bilateral hearing loss disability. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment." When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). When the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

During the appeal, VA examined the Veteran in September 2008 and January 2012 to determine the nature and severity of his bilateral hearing loss disability.

The above-cited VA examination reports revealed the following pure tone thresholds in the right and left ears:

The September 2008 examination -






HERTZ



1000
2000
3000
4000

RIGHT
20
20
20
50

LEFT
20
25
25
50


The average pure tone thresholds were noted to be 28 for the right ear and 30 for the left ear.  Speech audiometry testing revealed speech recognition ability of 100 percent in both ears. 

The January 2012 examination -




HERTZ



1000
2000
3000
4000

RIGHT
25
25
25
55

LEFT
25
25
30
60


The average pure tone thresholds were noted to be 32 for the right ear and 35 for the left ear.  Speech audiometry testing revealed speech recognition ability of 100 percent in both ears. 

Applying Table VI to these results yields numerical category designations of I for both ears.  In short, the results of the September 2008 and January 2012 VA audiological evaluations, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable disability evaluation assigned.

The Board notes that 38 C.F.R. § 4.86 (2013) does not apply to either ear for any of the above-cited audiology evaluations because all four frequencies were not at or above 55 decibels (e.g., 105 decibels in each ear), nor were puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

Furthermore, with respect to audiological examinations, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations conducted.  The January 2012 VA examiner specifically indicated that the Veteran's hearing loss had not impacted the ordinary conditions of the Veteran's daily life, to include his ability to work.  (See January 2012 VA audiological examination at pg. 5).  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the Board finds the January 2012 VA examiner has considered the functional effects of the Veteran's hearing problems.  

Hart Considerations

The Veteran's low back and hearing loss symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2008, 2009 (spine only) and 2011 (spine only)  and 2012 (hearing loss only) . As such, staged ratings are not warranted for the low back and hearing loss disabilities other than those previously awarded for the prescribed periods on appeal.  See Hart, supra. 

Extraschedular Consideration

In evaluating the Veteran's claims for increased ratings for his low back disability in excess of 10 and 40 percent for the prescribed periods on appeal and service-connected bilateral hearing loss disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his levels of impairment from his service-connected low back and bilateral hearing loss disabilities. In other words, he does not have any symptoms from these disabilities that are unusual or different from those contemplated by the schedular criteria.  In fact, and as noted previously herein, the Veteran's low back symptoms improved after he underwent low back surgery in January 2011.  (See March 2011 VA treatment report uploaded to the Veteran's Virtual VA electronic claims file). 

In addition, while the December 2011 VA spine examiner noted that the Veteran's low back disability had interfered with his ability to work in that he had severe decreased range of lumbar spine motion, pain at rest and with movement and limited activities, he did not conclude that it had precluded all forms of employment.  (See December 2011 VA examination report at pg. 10).  With respect to the Veteran's bilateral hearing loss disability, a January 2012 VA examiner concluded that it did not impact the ordinary conditions of his daily life, to include his ability to work.  See Martinak, 21 Vet. App. at 455.  The available schedular evaluations for the service-connected low back and bilateral hearing loss disabilities are adequate.  Referral for extra-schedular consideration is not warranted. Further inquiry into extra-schedular consideration is moot.  See Thun.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected low back and bilateral hearing loss disabilities, evaluated as 10 and 40 percent (spine) and noncompensably (hearing loss) disabling, render him unemployable.  As noted above, while a December 2011 VA examiner opined that the Veteran's low back disability would impact his or her ability to work, he did not conclude that it would prevent employment.  Similarly, the Veteran's bilateral hearing loss disability has also been found not to have impacted his ability to maintain employment.  (See January 2012 VA examination report).  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An increased rating for degenerative joint disease of the lumbar spine in excess of 10 percent for the period prior to December 28, 2011, (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30) and 40 percent therefrom is denied. 

For the period from December 28, 2011, a separate 10 percent evaluation for a low back scar is denied. 

An increased (compensable) disability rating for service-connected bilateral hearing loss disability is denied. 


REMAND

An October 2009 VA spine examination report explicitly notes a history of urinary frequency at a daytime interval of two to three hours, nocturia of two (2) voidings at night and erectile dysfunction. When the examiner was asked if the etiology of these bladder impairments and erectile dysfunction were unrelated to his spine disability, he wrote in "No."  Thus, in light of the October 2009 VA spine examiner's finding that the Veteran's bladder impairment and erectile dysfunction are related to his spine [lumbar] disability and the spine regulations that allow for separately rating neurological abnormalities, such as bladder impairment and erectile dysfunction, the Board finds a remand is necessary to determine whether the Veteran is entitled to a separate rating(s) for genitourinary impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of any neurological manifestations of degenerative disc disease of the lumbar spine other than lower extremity peripheral neuropathy, such as his urinary frequency, nocturia and erectile dysfunction due to his service-connected lumbar spine disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically, the examiner should address any urinary frequency, nocturia and erectile dysfunction of the Veteran and provide information regarding the symptomatology thereof, to include frequency of daytime and nighttime voiding intervals in relation to the Veteran's urinary frequency and provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that bladder impairment and erectile dysfunction are proximately due to, the result, of, or aggravated by the service-connected lumbar spine disability.  The rationale for all opinions expressed must be provided. 

2.  After completing the above, and any other development deemed necessary, the RO should adjudicate the issue of entitlement to a separate rating(s) for neurological manifestations other than lower extremity peripheral neuropathy (claimed as urinary frequency and erectile dysfunction) as secondary to the service-connected degenerative joint disease of the lumbar spine based on the entirety of the evidence. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


